DETAILED ACTION
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 USC 102(a)(1) as being anticipated by Ding et al. (hereinafter “Ding”, US Patent 8,719,452 B1).


As per claims 1, 8, 15, Ding discloses A computer-implemented method, device, and non-transitory computer-readable medium comprising: 
determining a delta between a first timestamp from a sensor associated with a node and a second timestamp determined by a device (column 1, lines 31-35, column 4, lines 50-55, column 6, lines 62-67); 
determining a latency between the device and the node (column 1, lines 32-35, column 2, lines 9-13, column 4, lines 25-27, 42-45, 55-65); 
adjusting the delta based on the latency (column 1, lines 27-30, 40-50, column 2, lines 10-20, 59-63, column 3, lines 45-50, column 4, lines 48-67); 
generating a report that synchronizes the first timestamp and second time stamp with the adjusted delta (column 3, lines 1-5, column 4, lines 38-45).  

As per claims 2, 9, 16, Ding discloses The method of claim 1, wherein the first timestamp indicates when the sensor sent a report to a collector and is based on a clock of the node (column 3, lines 22-30).  

As per claims 3,10, 17, Ding discloses The method of claim 1, wherein the second timestamp is based on a clock of the device (column 4, lines 40-45).  

As per claims 4, 11, Ding discloses The method of claim 1, further comprising: 
generating a timeline from the report and a plurality of other reports from other devices (column 3, lines 40-50).  

As per claims 5, 12, 18, Ding discloses The method of claim 1, wherein the latency is determined on a periodic basis (column 4, lines 25-27, 42-45, 55-65).  

As per claims 6, 13, 19, Ding discloses The method of claim 1, wherein the latency is precalculated (column 4, lines 25-27, 42-45, 55-65).  

As per claims 7, 14, 20, Ding discloses The method of claim 1, determining the latency further comprising: 
sending a request message to the sensor (column 4, lines 12-24); 
receiving an automatic reply packet from the sensor (column 4, lines 31-38); 
determining a timestamp of when the automatic reply packet was received (column 4, lines 55-63); 
determining the latency based on the timestamp of when the automatic reply packet was received and a timestamp of when the request message was sent (column 4, lines 55-65).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARBARA BURGESS ANYAN whose telephone number is (571)272-3996. The examiner can normally be reached IFP M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ario Etienne can be reached on 571-272-4001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
October 22, 2022

/BARBARA B Anyan/Primary Examiner, Art Unit 2457